DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 November 2020, 20 July 2021, and 7 February 2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daigle et al. (US 2019/0157679, hereinafter referred to as “Daigle”).
As to Claim 1: Daigle teaches a slurry comprising a lithium titanium oxide material mixed with water, a styrene-butadiene rubber, and polyacrylic acid wherein the polyacrylic acid has a molecular weight of 250000 g/mol and is present in an amount of about 1.5 parts based on 100 parts of lithium titanium oxide [0046].
As to Claim 2: Daigle teaches the slurry of claim 1 (supra). Daigle further teaches that the particles can be nanoparticles [0031].
As to Claim 3: Daigle teaches the slurry of claim 1 (supra). Daigle further teaches that the BET surface area of the lithium titanium oxide is between 2 and 2 m2/g [0033].
As to Claims 5 and 6: Daigle teaches the slurry of claim 1 (supra). Daigle teaches that the slurry can contain polyacrylic acid [0030, 0046].
As to Claim 7: Daigle teaches the slurry of claim 1 (supra). Daigle further teaches that the polyacrylic acid can have a molecular weight of 200,000 g/mol [0038].
As to Claim 8: Daigle teaches the slurry of claim 1 (supra). Daigle further teaches the amount of PAA in the electrode material can be about 4 to 5% [0038].
As to Claim 9: Daigle teaches the slurry of claim 1 (supra). Daigle further teaches making the slurry and then coating it onto an electrode for drying which would reduce the amount of solvent [0046] 
As to Claim 10: Daigle teaches the slurry of claim 1 (supra). Daigle teaches a slurry comprising all of the components of the instant claims, made in a substantially similar method to the instant claims and as such would be considered to have the same properties as the instant claim. 
As to Claim 11: Daigle teaches the slurry of claim 1 (supra). Daigle further teaches that the particles can be nanoparticles [0031].

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daigle et al. (US 2019/0157679, hereinafter referred to as “Daigle”).
As to Claims 12 and 13: Daigle teaches the slurry of claim 1 (see above). Daigle teaches a slurry comprising a lithium titanium oxide material mixed with water, a styrene-butadiene rubber, and polyacrylic acid wherein the polyacrylic acid has a molecular weight of 250000 g/mol and is present in an amount of about 1.5 parts based on 100 parts of lithium titanium oxide [0046]. Daigle further teaches that the slurry can be made by mixing the ingredients in any order [0018-0020].

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daigle et al. (US 2019/0157679, hereinafter referred to as “Daigle”).
As to Claim 14: Daigle teaches the slurry of claim 1 (see above). Daigle further teaches using the slurry to make a negative electrode and a battery [0046-0070].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daigle et al. (US 2019/0157679, hereinafter referred to as “Daigle”) in view of Ishibashi et al. (US 2017/0110723, hereinafter referred to as “Ishibashi”).
As to Claim 4: Daigle teaches the slurry of claim 1 (see above).
Daigle does not teachthe lithium titanium oxide has the formula LixTiyO4 wherein 0.5 ≤ x ≤ 3 and 1 ≤ y ≤ 2.5.
However, Ishibashi teaches that lithium titanium oxide with a structure of Li1.1Ti1.8O4 [0072]. Ishibashi and Daigle are analogous art in that they are from the same field of endeavor, namely negative electrode slurries with lithium titanium oxide and polyacrylic acid. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the lithium titanium oxide of Ishibashi as the lithium titanium oxide in the slurry of Daigle because Ishibashi teaches the lithium titanium oxide with a structure of Li1.1Ti1.8O4 can be used as a lithium titanium oxide for negative electrode active material [0072].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/761,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is drawn to a negative electrode slurry composition comprising carboxymethylcellulose (i.e., a binder and a carboxylic-acid containing polymer), a negative electrode active material (lithium titanium oxide is a negative electrode active material), and an aqueous solvent. The reference application contains broader claims which encompass the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767